Title: To Thomas Jefferson from Lafayette, 2 August [1786]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



My Dear Sir
MalesHerbes August the 2d [1786]

I Have spoken with Baron de Grimm who, it Seems, Has No Notion to Continue the Monthly 25 guineas, and says He Has taken no other Engagement But to advance that sum once—for you must know, Between You and me that the 25 guineas exceeding this Sum Have Been delivered under his Name on my Account, which of course the Empress will Reimburse if She Accepts of the proposal. In the mean while Baron de Grimm advises our friend Ledyard not to Throw a way Any other opportunity that might offer.

Inclosed is a letter from Mr. Littlepage, and also a small Bill of exchange which Mr. Grand will Be more able than you or me to Have paid and forwarded to Mr. Livingston the one for whom I sent You a Letter. At the same time that I would be very sorry to meddle in an affair of that Nature, I would think myself very much to Blame, Was I to throw away dispatches and Monney sent to me to be forwarded, the more so as I don’t know if they Contain Any thing Relative to that dispute. Adieu, Your sincere friend,

Lafayette

